            Case 1:18-cr-00522-ER Document 54 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     5/6/2020
UNITED STATES OF AMERICA

                 – against –                                       ORDER

REYNALDO MARRERO,                                               18 Cr. 522 (ER)

                               Defendant.



Ramos, D.J.:

         Sentencing, previously scheduled for Friday, May 8, 2020, at 11:00 AM, will proceed by

telephone. The parties are to call the Court using the following dial-in information: (877) 411-

9748; Access Code: 3029857.

         Members of the public and the press may connect using the information provided above.

         It is SO ORDERED.

Dated:     May 6, 2020
           New York, New York
                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.
